EXHIBIT 10.16

 

   DATED 13th day of September 2006   

 

MAX HON KNIGHT PROPERTIES & INVESTMENTS LIMITED

  

 

and

  

 

ALLIED FINE DEVELOPMENT LIMITED

 

  

 

TENANCY AGREEMENT

  

 

of

  

 

Units B & D, Ground floor, of K.K. Industrial Building,

No.5 Mok Cheong Street, Kowloon,

Hong Kong (Kowloon Inland Lot No.7626)

 

  

 

LOGO [g10738img001.jpg]

LOGO [g10738img002.jpg]   

RAYMOND CHAN, KENNETH YUEN & CO.

Solicitors,

Rooms 1001-3,10th Floor,,

San Toi Building,

137-139 Connaught Road Central,

Hong Kong.

EY./KC/4919/06/B

 



--------------------------------------------------------------------------------

THIS AGREEMENT made the 13th day of September Two thousand and six

BETWEEN :-

 

(1) MAX HON KNIGHT PROPERTIES & INVESTMENTS LIMITED whose registered office is
situate at 25th Floor, Times Tower, Nos.393 Jaffe Road, Wanchai, Hong Kong
(hereinafter called “the Landlord”); and

 

(2) ALLIED FINE DEVELOPMENT LIMITED whose registered office is situate at Room
1508, Peninsula Square, 18 Sung On Street, Hunghom, Kowloon, Hong Kong
(hereinafter called “the Tenant”)

WHEREBY IT IS AGREED as follows :-

1. Definitions

In this Agreement, unless the context otherwise requires, the following
expressions will have the following meanings ascribed to them :-

 

Expression   

Meaning

“the Building”    All That the building erected on the Land (as hereinafter
defined) and known on the date hereof as K.K, Industrial Building, No.5 Mok
Cheong Street, Kowloon, Hong Kong. “the Deposit”    The amount of HK$255,900.00
paid or payable subject and pursuant to Clause 9 hereof. “the Land”    All That
piece or parcel of ground situate lying and being Kowloon and registered in the
Land Registry as KOWLOON INLAND LOT NO.7626.

LOGO [g10738img003.jpg]

 

1



--------------------------------------------------------------------------------

“the Management fee”    The sum of HK$7,300.00 per month being the initial
amount payable as the due proportion of the costs of the management and services
of the Building attributable to the Premises subject to adjustment as set out in
Clause 3(l)(b). “the Premises”    All Those Units B and D on the Ground Floor of
the Building. “the Rent”    The calendar monthly rent of HK$78,000.00 exclusive
of rates and management fees. “Rent Payment Date”    The 1st day of each
calendar month. “the Term”    The term of ONE (1) YEAR AND NINE (9) MONTHS
commencing on the 1st day of September 2006 and expiring on the 31st of May 2008
(both days inclusive).

2. Agreement to let

The Landlord agrees to let and the Tenant agrees to take the Premises on “as is”
basis which forms part of the Building erected on the Land TOGETHER with the use
for the Tenant his servants licencees and visitors in common with the Landlord
and other persons having the like right of the lifts (during such hours as the
same shall be working) and the entrance hall, staircases, corridors and passages
of the Building (except for those which the Landlord may from time to time
reserve or designate for its own use or for the use of any particular tenant or
occupant of the Building) for the purpose of passing and repassing to and from
the Premises EXCEPTING AND RESERVING unto the Landlord the absolute and
unfettered right to suspend the operation of the said lifts, close or render
inaccessible the said entrance hall, staircases, corridors, and passages of the
Building for the purposes of replacing, renewing or maintaining

 

2



--------------------------------------------------------------------------------

the same for the Term at the Rent and Management Fees payable in advance on each
and every Rent Payment Date throughout the Term without any deduction the first
of such payments to be made on the execution of these presents.

3. Tenant’s Obligations

The Tenant hereby agrees with the Landlord as follows :-

(1)(a) To pay the Rent at the times and in manner provided without any deduction
at the office of the Landlord or at such other place as the Landlord may from
time to time designate without prior demand therefor.

(b) To pay the Management Fees at the times and in the manner provided without
any deduction at the office of the Landlord Provided always that if at any time
during the Term there shall be any increase of the management fees the Landlord
shall be entitled to serve a notice in writing upon the Tenant increasing the
management fees and thereafter such increased management fees shall be payable.
Further increases in the management fees may be made after an earlier notice of
increase under the above proviso shall have become operative.

(2) To pay all existing and future rates taxes assessments outgoings and
utilities charges (including management fees) imposed or charged upon the
Premises (Government Rent and Property Tax only excepted) Provided that :-

(a) if no separate assessment for rates shall be assessed on the Premises, the
Tenant shall pay a fair proportion of the rates imposed on the Building or any
portion thereof which includes the Premises to be determined by the surveyors
for the time being of the Landlord which determination shall in the absence of
manifest error be final and binding on the Tenant; and

 

3



--------------------------------------------------------------------------------

(b) in the event that no valuation shall have been made in accordance with the
Ratings Ordinance (Cap. 116 of the Laws of Hong Kong) or any statutory amendment
or modification thereof for the time being in force, the Tenant shall until such
time as the Premises are assessed to rates pay to the Landlord quarterly and in
advance a sum equal to the rates which would have been charged by Government for
each quarter on the basis of a rateable value equal to twelve months’ rent
payable by the Tenant, on account of the Tenant’s liability under this Clause.

(3) To pay and discharge all deposits and charges in respect of water,
electricity and telephone as may be shown by or operated from the Tenant’s own
metered supplies or by accounts rendered to the Tenant by the appropriate
utility companies in respect of all such utilities consumed on or in the
Premises.

(4) To use the Premises exclusively for light industrial purposes it being
expressly agreed and declared that the Premises shall not be used to carry on
any process in relation to dyeing, bleaching or the manufacture of plastics or
rubber (either natural or synthetic) or any trade which is now or may hereafter
be declared to be an offensive trade under the Public Health and Municipal
Services Ordinance and any enactment amending the same or substituted therefor.

(5)(a) To observe and comply with all directions and orders of the Fire Services
Department and if such directions or orders shall require the Tenant to take
fire precautions or install fire fighting equipment due to the nature of the

 

4



--------------------------------------------------------------------------------

Tenant’s business carried on at the Premises (in addition to those installed by
the Landlord, if any), the Tenant shall at its own expense procure and install
the same and to indemnify the Landlord against all the fines penalties and
losses imposed or incurred by or as a result of any breach thereof.

(b) To carry out comply with and observe all local Ordinance regulations
bye-laws and rules and all notices and requirements of the proper Government
authorities in connection with or in relation to the Tenant’s activities carried
on in the Premises.

(6) To permit the Landlord and its agent with or without workmen or others and
with or without appliances at all reasonable times to enter and view the state
of repair of the Premises and to repair and amend in a proper and workmanlike
manner any defects for which the Tenant is liable and of which written notice
shall have been given to the Tenant or left on the Premises and which the Tenant
has failed to repair or amend within a reasonable period of time, and to pay to
the Landlord the cost of carrying out any such repairs.

(7) (a) To keep and maintain and replace (as necessary) at the expense of the
Tenant all the interior parts not of a structural nature of the Premises for
which the Landlord is not responsible including the flooring and interior
plaster or other finishing material or rendering to walls floors and ceilings
and all unsealed waste drain water and other pipes and sanitary apparatus and
fittings therein and all painting papering and decoration thereof in good clean
tenantable substantial and proper repair and condition (fair wear and tear
excepted).

 

5



--------------------------------------------------------------------------------

(b) At the expiration or sooner determination of the Term, to deliver up the
Premises to the Landlord in good clean and tenantable condition and repair (fair
wear and tear excepted) in accordance with its covenant to repair contained
herein.

(8)(a) To install all wires pipes and cables and other services serving the
Premises in and through the ducts truckings and conduits in the Building
provided by the Landlord for such purposes.

(b) To install repair or replace, if so required by the appropriate supply
company, statutory undertaking or authority as the case may be under the terms
of any Electricity Supply or similar Ordinance for the time being in force or
any Orders in Council or Regulations made thereunder, all electrical wiring
installations and fittings within the Premises from the Tenant’s meter or meters
to and within the same.

(c) To ensure that its own security system within and at the entrance of the
Premises (if any) is at all times compatible with the security system for the
Building (if any) provided and operated by the Landlord.

(9) To keep the sanitary and water apparatus used exclusively by the Tenant his
servants, agents and licensees and other occupants of the floor of the Building
on which the Premises are situate in good, clean and tenantable repair and
condition and in accordance with the Regulations or bye-laws of all Public
Health and other Government Authorities concerned.

(10) To pay to the Landlord on demand all costs incurred by the Landlord in
cleaning or clearing any of the drains, pipes or sewage choked or stopped up
owing to

 

6



--------------------------------------------------------------------------------

careless or improper use or wilful neglect by the Tenant or his employees agents
or licensees and for the purposes of this Agreement “licensee” shall include any
person present in, using or visiting the Premises with the consent of the Tenant
expressed or impued.

(11) To be wholly responsible for any loss damage or injury caused to any person
whomsoever or to any property whatsoever directly or indirectly through the
defective or damaged condition or operation of any part of the interior of the
Premises or any goods or machinery or plant or any fixtures or fittings or
wiring or piping therein for the repair of which the Tenant is responsible
hereunder or in any way caused by or owing to the spread of fire smoke or fumes
or the leakage or overflow of water originating from the Premises or any part
thereof or through the act default or wilful neglect of the Tenant its servants
agents contractors partners permitted sub-tenants or invitees and to make good
the same by payment or otherwise and to indemnify the Landlord against all costs
claims demands actions and legal proceedings whatsoever made upon the Landlord
by any person in respect of any loss damage or injury as aforesaid and all costs
and expenses incidental thereto.

(12) To take all necessary and appropriate precautions to protect the interior
of the Premises from storm or typhoon damage.

(13) To give notice to the Landlord or its agent of any damage that the Premises
may suffer and of any defect in the water and gas pipes electrical wiring or
fittings, fixtures or other utility supply equipment provided by the Landlord
when the Tenant becomes aware of any such damage and defect.

(14) To keep the Premises at all times in a clean and sanitary state and
condition.

 

7



--------------------------------------------------------------------------------

(15) To be responsible for the removal of refuse and garbage from the Premises
to such location within or adjacent to the Building as shall be specified by the
Landlord from time to time. In the event of the Landlord providing a collection
service for refuse and garbage the same may be used by the Tenant and the Tenant
shall bear an appropriate proportion of the reasonable cost of such service if
it chooses to use such service.

(16) To yield up the Premises at the expiration or sooner determination of this
Agreement in good clean and tenantable repair and conditions in accordance with
the stipulations hereinbefore contained together with all keys giving access to
all parts of the Premises Provided That where the Tenant has made any
alterations or installed any fixtures fittings or additions in or to the
Premises (including but not limited to the toilets) and notwithstanding that the
Landlord’s consent for so doing may have been obtained or have been given or be
deemed to have been given the Tenant at the Tenant’s sole cost and expense shall
reinstate or remove or do away with all such alterations fixtures fittings or
additions restoring the Premises to its original state and condition and make
good and repair in a proper and workmanlike manner any damage to the Premises
and the Landlord’s fixtures and fittings therein as a result thereof before
delivering up the Premises to the Landlord.

4. Tenant’s Restrictions

The Tenant hereby further agrees with the Landlord as follows :-

(1) Not without the previous written consent of the Landlord such consent shall
not be unreasonably withheld to erect, install or alter any fixtures,
partitioning or other erection or installation in the Premises or any part
thereof or without the like consent

 

8



--------------------------------------------------------------------------------

to make or permit or suffer to be made alterations in or additions to the
interior or exterior of the Premises or to the electrical wiring and
installations therein or to install or permit or suffer to be installed in the
Premises or any part thereof any equipment, apparatus or machinery which imposes
a weight on any part of the flooring in excess of that for which it is designed
or which requires any additional electrical main wiring or which consumes
electricity not metered through the Tenant’s separate meter.

(2) Not without the previous written consent of the Landlord such consent shall
not be unreasonably withheld to cut, maim injure, drill into, mark or deface or
permit or suffer to be cut, maimed, injured, drilled into, marked or defaced any
beams, structural members or any part of the fabric of the Premises and/or the
Building nor any of the plumbing or sanitary apparatus or installations included
therein.

(3) Not without the previous written consent of the Landlord to install any
locks, bolts, chains or other devices to any fire exit door or smoke door at or
leading to the Premises or any common area of the Building which has the effect
or may have the effect of inhibiting the opening or closure of such fire exit
door or smoke door.

(4) Not to do or permit or suffer to be done any act or thing which may be or
become a nuisance or annoyance to the Landlord or to the tenants or occupiers of
other premises in the Building or in any adjoining or neighbouring building or
in anywise against the laws or regulations in Hong Kong.

(5) Not to produce or suffer or permit to be produced any time in the Premises
any music or noise (including sound produced by broadcasting or by any equipment
or instrument capable of producing or reproducing music or sound) so as to
constitute a

 

9



--------------------------------------------------------------------------------

nuisance or to give cause for reasonable complaint from the occupants of any
other premises in the Building or persons using or visiting the same.

(6) Not to use or permit or suffer the Premises to be used for any illegal or
immoral purpose.

(7) Not to use or permit or suffer the Premises or any part thereof to be used
as sleeping quarters or as domestic premises within the meaning of the Landlord
and Tenant (Consolidation) Ordinance or similar legislation for the time being
in force.

(8) Not to keep or store or permit or suffer to be stored in the Premises any
arms, ammunition, gun-powder, salt-petre, kerosene or other explosive or
combustible substance or hazardous goods.

(9) Not to encumber or obstruct or permit or suffer to be encumbered or
obstructed with any boxes, packaging or other obstruction of any kind or nature
any of the entrances, staircases, landings, passages, escalators, lifts, lobbies
or other parts of the Building in common use and not to leave rubbish garbage or
any other article or thing in the front or on the sides of the Premises any fire
exit door or smoke door or in any part of the Building not in the exclusive
occupation of the Tenant or outside the Building except in the place(s)
specifically designated for the disposal of rubbish or garbage.

(10) Not to use or permit or suffer the toilet facilities and sanitary
installations provided by the Landlord to be used for any purpose other than
that for which they are intended and not to throw or permit or suffer to be
thrown therein any foreign substance of any kind and the Tenant shall pay to the
Landlord on demand the whole expense of any breakage, blockage or damage
resulting from a violation of this Clause by the wilful act neglect or default
of the Tenant.

 

10



--------------------------------------------------------------------------------

(11) Not to cause or permit any smoke or offensive odours to be produced upon,
permeate through or emanate from the Premises.

(12) Not to keep or permit or suffer to be kept any animals or pets inside the
Premises and to take all such steps and precautions to the satisfaction of the
Landlord to prevent the Premises or any part thereof from becoming infested by
termites, rats, mice, cockroaches or any other pests or vermin. The Tenant shall
employ, at the Tenant’s cost, such pest extermination contractors as the
Landlord may require and at such intervals as any Government authorities or the
Landlord may direct to have the Premises disinfected.

(13) Not to assign, underlet, part with the possession of or transfer the
Premises or any part thereof or any interest therein, nor permit or suffer any
arrangement or transaction whereby any person who is not a party to this
Agreement obtains the use, possession, occupation or enjoyment of the Premises
or any part thereof irrespective of whether any rental or other consideration is
given therefor. The tenancy shall be personal to the Tenant named in this
Agreement and, without in any way limiting the generality of the foregoing the
following acts and events, shall unless approved in writing by the Landlord be
deemed to be breaches of this clause :-

(a) In the case of a tenant which is a partnership, the taking in of one or more
new partners whether on the death or retirement of an existing partner or
otherwise.

 

11



--------------------------------------------------------------------------------

(b) In the case of a tenant who is an individual (including a sole surviving
partner of a partnership tenant) the death, insanity or other disability of that
individual, to the intent that no right to use, possess, occupy or enjoy the
Premises or any part thereof shall vest in the executors, administrators,
personal representatives, next of kin, trustee or committee of any such
individual.

(c) In the case of a tenant which is a corporation any take-over,
reconstruction, amalgamation, merger, voluntary liquidation or change in the
person or persons who owns or own a majority of its voting shares or who
otherwise has or have effective control thereof.

(d) The giving by the Tenant of a Power of Attorney or similar authority whereby
the donee of the Power obtains the right to use, possess, occupy or enjoy the
Premises or any part thereof or does in fact use, possess, occupy or enjoy the
same.

(14) Not to do or permit or suffer to be done any act, deed, matter or thing
whatsoever which amounts to a breach of any of the terms and conditions under
which the Land and the Premises are held from the Government.

(15) The Tenant shall be responsible in any event for insurance of his goods and
property left or stored in the Premises and/or the Building.

(16) Not to do anything whereby the maximum capacity of electricity supply to
the Premises shall be exceeded.

(17) Not to install or erect any chimney or smoke stack in or about the Premises
or the Building.

 

12



--------------------------------------------------------------------------------

(18) Not to install any furnace boiler or other plant or equipment or use any
fuel in the Premises that may in any circumstances produce smoke.

(19)(a) Not to load or unload or park any vehicles or permit any vehicles to be
loaded or unloaded or parked anywhere other than in the driveways, loading and
unloading areas or other common areas of the Land and the Building designated
for such purposes and not to load or unload any vehicle or permit any vehicle to
be loaded or unloaded nor to park any vehicle or permit any vehicle to park or
be parked in such a way as to block the said driveways, loading and unloading
areas or other common areas of the Land and the Building or to impede vehicles
or persons using the same.

(b) Not to conduct its business or activities being carried on from the Premises
in such a way as to block impede or interfere with traffic seeking access to or
egress from the Building.

(20) Not to store or place any goods machinery or other things on or in any part
of the Premises which impose a loading exceeding 150 pounds per square foot.

(21) Not to overload the lifts in the Building in excess of their maximum
capacity and to be responsible for any damage caused by any breach hereof.

(22) Not to install any supports or erect any iron brackets on any part of the
exterior walls of the Building for any purpose including the installation of
air-conditioners and if the Tenant wishes to install any air-conditioners it
shall submit all drawings and plans for the previous consent in writing of the
Landlord such consent shall not be unreasonably withheld and ensure that the
air-conditioners are safely installed without damaging any part of or protruding
from the exterior walls or windows of the Building.

 

13



--------------------------------------------------------------------------------

(23) Not to use the Premises for any purpose other than light industrial
purposes. The Tenant agrees that in the event that the Tenant shall use the
Premises for any unauthorized user(s), the Tenant shall, within a reasonable
period of time after receiving written notice referring to and opposing such
authorized user(s) from the Landlord or any Government Authorities (as the case
may be), cease the unauthorized user(s) failing which the Landlord shall be
entitled to forfeit the tenancy. The Tenant shall fully indemnify the Landlord
for all loss and damage which the Landlord may suffer by reason of any
unauthorized user(s) of the Premises.

5. Landlord’s Obligations and Rights

The Landlord hereby agrees with the Tenant as follows :-

(1) To pay the Government Rent and Property Tax payable in respect of the
Premises.

(2) That the Tenant paying the Rent and performing and observing the Tenant’s
terms and conditions herein contained shall peaceably hold and enjoy the
Premises throughout the Term without any interruption by the Landlord or any
person claiming under or in trust for the Landlord.

(3) To maintain and keep the roofs main electricity supply cables main drains
water pipes main walls and exterior window frames of the Building therein in a
proper and substantial state of repair and condition Provided that the Landlord
shall not be liable for breach of this Clause unless and until written notice of
any defect or want of repair shall have been given to the Landlord by the Tenant
and the Landlord shall have failed to take reasonable steps to repair or remedy
the same within a reasonable period after the service on it of such notice.

 

14



--------------------------------------------------------------------------------

(4) It is hereby agreed and expressly confirmed that the following rights are
excepted and reserved to the Landlord (its successors and assigns and all
persons having the like right) throughout the Term :-

(a) The right of free and uninterrupted passage and running of water, soil, gas,
drainage, electricity and all other services or supplies through such sewers,
watercourses, conduits, pipes, wires, cables and ducts as are now or may
hereafter be in, on or under the Premises and serving the Building or any
adjoining or neighbouring property TOGETHER WITH the right to enter upon the
Premises to inspect repair replace or maintain any such sewers, watercourses,
conduits, pipes, wires, cables and ducts Provided That in the exercise of this
latter right the Landlord shall give reasonable advance notice to the Tenant and
cause as little damage or inconvenience to the Tenant as possible and forthwith
make good any damage caused.

(b) The full and free right and liberty to enter upon the Premises in the
circumstances in which the covenants by the Tenant contained in these presents
permit such entry and in particular but without prejudice to the generality of
the foregoing the right to enter into and upon the Premises at all times for the
purpose of obtaining access to and egress from any machinery or switch rooms or
the like remaining under the control of the Landlord and located on any of the
floors of the Building on which any portion of the Premises is situated.

(c) The right from time to time on giving reasonable notice to the Tenant (such
notice not to be required in case of emergency or breakdown) and causing as
little inconvenience to the Tenant as reasonably possible to suspend

 

15



--------------------------------------------------------------------------------

the lifts, escalators (if any), electric power, water supply and any other
building service provided in or serving the Building for the purpose of
servicing, maintaining, repairing, renewing, improving or replacing the same and
any of them Provided however that (except in case of unavoidable breakdown or
emergency which puts or requires all the lifts servicing the Premises to be put
out of action simultaneously) at lease one of the lifts serving the Premises
shall be maintained in operation at all times.

6. Exclusions

(1) It is hereby further expressly agreed and declared that the Landlord shall
not in any circumstances be liable to the Tenant or any other person whomsoever:
-

(a) In respect of any loss of profit or of business or loss of life or loss,
injury or damage to person or property or for any disruption or inconvenience
caused to or suffered or sustained by the Tenant or any other person caused by
or through or in any way owing to or arising out of or connected with any defect
in or breakdown or suspension of service of the lifts, electric power or water
supplies, or any other building service provided in or serving the Building.

(b) In respect of any loss of profit or of business or loss of life or loss
injury or damage to person or property or for any disruption or inconvenience
caused to or suffered or sustained by the Tenant or any other person caused by
or through or in any way owing to or arising out of or connected with any escape
of fumes smoke fire or any other substance or thing or the overflow of water
from anywhere within the Building.

 

16



--------------------------------------------------------------------------------

(c) For the security or safekeeping of the Premises or any contents therein and
in particular but without prejudice to the generality of the foregoing the
provision by the Landlord of watchmen and caretakers shall not create any
obligation on the part of the Landlord as to the security of the Premises and
the contents thereof shall at all times rest with the Premises.

(2) The Landlord shall not be liable or responsible for any damage suffered by
the Tenant (whether personally or in respect of the Premises or any property of
the Tenant therein or any goods stored therein) or any servant invitee or
licensee of the Tenant through or by the acts neglect or default of the tenants
and occupiers of the other parts of the Building and their servants licensees
and invitees.

(3) The Landlord shall neither be liable to pay compensation to the Tenant in
respect of any period during which due to circumstances beyond the control of
the Landlord the proper operation of the lift(s) shall be interrupted as the
result of mechanical failure or need for repair or overhaul nor shall the
Landlord be liable to grant any abatement of the Rent or any part or parts
thereof.

(4) The Landlord shall not be in any way liable to the Tenant or to any person
or persons claiming any right title or interest under the Tenant for any damage
or injury which may be sustained by the Tenant or by any such person or persons
as aforesaid on account of the defective or damaged condition of the Premises
(except structural defects) or the Landlord’s fixtures therein or any part
thereof and in particular the Landlord shall not be responsible to the Tenant or
any person or persons as aforesaid for any damage whatsoever caused by or
through or in any way owing to any typhoon escape of fire leakage of water or
electric current from the water pipes or electric

 

17



--------------------------------------------------------------------------------

wiring or cable situated upon or in any way connected with the Building or any
part thereof or dropping of cigarette ends, broken pieces of glass or other
articles and the escape of water, fire or electricity and vibrations from any
floor flat or premises in the Building or in the neighbourhood and the Tenant
hereby agrees to indemnify the Landlord against all claims demands actions costs
expenses whatsoever made upon the Landlord by any person or persons as aforesaid
in respect of the matters aforesaid and further the Tenant shall be responsible
for any damage which may be done to any part of the Premises.

7. Default

PROVIDED ALWAYS AND IT IS AGREED AND DECLARED as follows :-

(1) If the Rent or any part thereof shall be unpaid for fifteen days after the
same shall become payable (whether legally or formally demanded or not) or if
the Tenant shall fail or neglect to observe or perform any of the agreements,
stipulations or conditions herein contained and on the Tenant’s part to be
observed and performed or if the Tenant shall become bankrupt, or being a
corporation shall go into liquidation or if any petition shall be filed for the
winding up of the Tenant, or if the Tenant shall otherwise become insolvent or
make any composition or arrangement with creditors or shall suffer any execution
to be levied on the Premises or otherwise on the Tenant’s goods, then and in any
such case, it shall be lawful for the Landlord at any time thereafter to
re-enter on the Premises or any part thereof in the name of the whole whereupon
this Agreement shall absolutely cease and determine but without prejudice to any
right of action by the Landlord in respect of any outstanding breach or
non-observance or non-performance of any of the agreement, stipulations and
conditions herein contained and on the Tenant’s part to be observed and
performed and to the Landlord’s right to forfeit the Deposit paid by the Tenant
in accordance with Clause 9 hereof.

 

18



--------------------------------------------------------------------------------

(2) A written notice served by the Landlord on the Tenant in manner hereinafter
mentioned to the effect that the Landlord thereby exercises the power of
re-entry herein contained shall be a full and sufficient exercise of such power
without actual entry on the part of the Landlord.

(3) Acceptance of rent by the Landlord shall not be deemed to operate as a
waiver by the Landlord of any right to proceed against the Tenant in respect of
any breach non-observance or non-performance by the Tenant of any of the
agreements, stipulations and conditions herein contained and on the Tenant’s
part to be observed and performed.

8. Abatement of Rent

If the Premises or any part thereof shall be destroyed or so damaged by fire,
typhoon, Act of God, Force Majeure or other cause beyond the control of the
Landlord as to be rendered unfit for use and occupation, the Rent or a part
thereof proportionate to the damage caused to the Premises shall cease to be
payable until the Premises shall have been restored or reinstated Provided
Always that the Landlord shall be under no obligation to repair or reinstate the
Premises if, in its opinion, it is not reasonably economical or practicable so
to do And Provided Further that if the whole or substantially the whole of the
Premises shall have been destroyed or rendered unfit for use and occupation and
shall not have been repaired and reinstated within three months of the
occurrence of the destruction or damage the Tenant shall be entitled at any time
before the same are so repaired and reinstated to terminate this Agreement by
notice in writing to the Landlord.

 

19



--------------------------------------------------------------------------------

9. Deposit

(1) The Tenant shall on the signing hereof deposit with the Landlord the Deposit
to secure the due observance and performance by the Tenant of the Agreements
stipulations terms and conditions herein contained and on the part of the Tenant
to be observed and performed a sum equivalent to the Deposit shall be reserved
by the Landlord throughout the Term free of any interest to the Tenant with the
right for the Landlord (without prejudice to any other right or remedy
hereunder) to deduct therefrom the amount of any Rent, Management Fees, Rates
and other charges payable hereunder and any costs expenses loss or damage
sustained by the Landlord as the result of any non-observance or non-performance
by the Tenant of any of the said agreements, stipulations obligations or
conditions. In the event of any deduction being made by the Landlord from the
Deposit in accordance herewith during the Term the Tenant shall forthwith on
demand by the Landlord make a further deposit equal to the amount so deducted
and failure by the Tenant so to do shall entitled the Landlord forthwith to
re-enter upon the Premises and to determine this Agreement as hereinbefore
provided.

(2) Subject as aforesaid, a sum equivalent to the Deposit shall be refunded to
the Tenant by the Landlord without interest within thirty days after the
expiration or sooner determination of this Agreement and the delivery of vacant
possession to the Landlord or within thirty days of the settlement of the last
outstanding claim by the Landlord against the Tenant for any arrears of Rent,
Management Fees, rates and other

 

20



--------------------------------------------------------------------------------

charges and for any breach, non-observance or non-performance of any of the
agreements, stipulations or conditions herein contained and on the part of the
Tenant to be observed and performed whichever shall be the later.

10. Miscellaneous

(1) For the purposes of these presents any act, default, neglect or omission of
any servant, agent or licensee (as hereinbefore defined) of the Tenant shall be
deemed to be the act, default, neglect or omission of the Tenant.

(2) For the purposes of the Landlord and Tenant (Consolidation) Ordinance
(Chapter 7) and of these presents, the Rent shall be and be deemed to be in
arrear if not paid in advance at the times and in manner hereinbefore provided
for payment thereof.

(3) No condoning, excusing or overlooking by the Landlord of any default, breach
or non-observance, or non-performance, by the Tenant at any time or times of any
of the Tenant’s obligations herein contained, shall operate as a waiver of the
Landlord’s rights hereunder in respect of any continuing or subsequent default,
breach or non-observance or non-performance, or so as to defeat or affect in any
way the rights and [illegible] as a waiver or release of any of the provisions
hereof nor shall it be construed as dispensing with the necessity of obtaining
the specific written consent of the Landlord in the future, unless expressly so
provided.

 

21



--------------------------------------------------------------------------------

(4) During the period of three months immediately preceding the expiration of
the Term, the Landlord shall be at liberty to affix and maintain without
interference upon any external part of the Premises a notice stating that the
Premises are to be let and such other information in connection therewith as the
Landlord shall reasonably require.

(5) Any notice required to be served hereunder shall, if to be served on the
Tenant, be sufficiently served if addressed to the Tenant and sent by prepaid
post to or delivered at the Premises or the Tenant’s last known place of
business or residence in Hong Kong and, if to be served on the Landlord, shall
be sufficiently served if addressed to the Landlord and sent by prepaid post to
or delivered at the landlord’s registered office.

(6) The legal costs of Messrs. Raymond Chan, Kenneth Yuen & Co. for the
preparation and execution of this Agreement in the agreed sum of HK$5,000.00
shall be borne by the Tenant. The Tenant shall also bear the legal costs of
Messrs. Gary Mak, Dennis Wong & Chang for approval of this Agreement. Stamp
Duties and the content otherwise requires, words herein importing the masculine
[illegible] importing the masculine gender shall include the feminine and neuter
gender and words herein in the singular shall include the plural and vice versa.

 

22



--------------------------------------------------------------------------------

(9) This Agreement shall take effect in substitution for all previous agreements
an warranties which have been made or given by or are to be implied in or from
anything oral or written in the negotiations between the parties hereto or their
representatives prior to this Agreement, all of which said agreements and
warranties are hereby expressly excluded and superseded.

11. Notwithstanding anything to the contrary hereinbefore contained IT IS HEREBY
EXPRESSLY AGREED AND DECLARED that the Tenant shall have the option of renewal
of this Agreement for a further term of two (2) years upon the expiration of
this Agreement subject to the following terms but otherwise on the same terms
and conditions as are herein contained save for this clause for renewal :-

(a) If the Tenant shall be desirous of taking a tenancy of the premises for a
further term of two (2) years from expiration of the term hereby granted the
Tenant shall not less than three months before the expiration of the term hereby
granted give to the Landlord a notice in writing (hereinafter called “the option
notice”) of such desire and if the Tenant shall have paid the Rent Management
Fee and other payments hereby reserved and shall have performed and observed all
the terms agreements and conditions herein contained and on his part to be
observed and performed up to the expiration of the term hereby granted then the
Landlord shall let the Premises to the Tenant for a further term of two
(2) years (hereinafter called “the Extended Period”) from the expiration of the
term hereby granted at the rent and management fee to be determined in manner
hereinafter provided.

(b) The Landlord shall within one month after the receipt of the option notice
ser on the Tenant a notice in writing (hereinafter called “the counter Notice”)
stating the sum which in the Landlord’s opinion represents the fair market rent
for the Premises for the Extended Period.

 

23



--------------------------------------------------------------------------------

(c) On the counter notice being served, the parties hereto shall endeavour to
agree on the rent for the Extended Period but in default of agreement within two
months of the service of the counter notice a single valuer who shall be
appointed by the parties jointly or in default of agreement shall be appointed
at the request of either party by the Chairman for the time being of the Hong
Kong Institute of Surveyors to determine the said fair market rent of the
Premises.

(d) The single valuer’s decision shall be final and binding upon both parties
and shall determine the rent for the Extended Period as if it had been expressly
provided for herein.

(e) In the event that the rent has not been determined by the single valuer
pursuant to sub-clause (c) and (d) hereof prior to the commencement of the
Extended Period, the rent payable immediately prior to the commencement of the
Extended Period shall continue to be paid until the rent has been so determined,
but shall be adjusted retrospectively to the date of the commencement of the
Extended Period as soon as the rent has been so determined and accounted for
accordingly.

(f) The single valuer shall be required to determine the sum which in his
opinion represents a fair market rent for the premises for the Extended Period
having regard to all issues which in the sole opinion of the single valuer
appear relevant.

(g) The management fee for the Extended Period shall be such sum as is
equivalent the amount payable immediately prior to the expiration of the said
term hereby granted after adjustments having been made thereto to take account
of any

 

24



--------------------------------------------------------------------------------

increase in the relative costs which shall then have occurred since the last
adjustment took place. The parties shall once the rent for the Extended Period
shall have been agreed or determined as aforesaid proceed to execute a formal
Tenancy Agreement in respect of the Extended Period such formal Tenancy
Agreement shall incorporate the terms of this Agreement subject to appropriate
modifications including the amount of rental, the period of the tenancy and the
amount of the Deposit shall be adjusted to an amount equivalent to 3 months’
rental and management fees for the Extended Period Provided that the said formal
Tenancy Agreement shall not contain any option clause.

 

25



--------------------------------------------------------------------------------

SIGNED by Wong Cheung Kong               )   LOGO [g10738img006.jpg]   )  
and on behalf of the Landlord   )     )   whose signature is verified by :-   )
 

LOGO [g10738img004.jpg]

 

SIGNED by

 

for and on behalf of the Tenant

 

in the presence of :-

              
            
            
            
             )
)
)
)
)   LOGO [g10738img007.jpg]                

LOGO [g10738img005.jpg]

 

RECEIVED or on before the day

  )  

WONG WANG HOW DENNIS

Solicitor, Hong Kong SAR

Gary Mak, Dennis Wong & Chang

and year first above written of and from

  )  

the Tenant the Deposit expressed to be

  )  

paid by the Tenant to the Landlord in

  )   HK$255,900.00

accordance with Clause 9 hereof.

  )   LOGO [g10738img008.jpg]     The Landlord

 

26